DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Status of the Claims
The amendment/remarks received 12/17/2021 have been entered and fully considered.  Claims 1 and 3 are pending.  Claim 2 is cancelled.  Claims 1 and 3 are amended.  Claims 1 and 3 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-158253 A (“Nagao”).
Regarding claims 1 and 3, Nagao discloses an electrode catalyst of a fuel cell (Abstract) comprising metal particles 10A, 10B (“core-shell catalyst”).  The metal particles comprise a base material 11 containing silver (“core material”) and a coating layer 12 formed on the surface of the base material 11 (Figs. 1a, 1b; [0019]-[0021]).  The coating layer 12 comprises a monoatomic or diatomic layer of platinum ([0021]).
Regarding the limitations “the cathode electrode catalyst has, on a surface thereof on which an oxygen reduction reaction occurs, a (110) surface of a face centered cubic lattice of the core-shell catalyst, and the cathode electrode catalyst has a shell whose layer of the platinum has a surface which has, on the (110) surface of the surface of the cathode electrode catalyst, a greater lattice constant than a lattice constant of a platinum bulk material so as to be closer to a lattice constant of the silver, which is the core material,” it is deemed that they are an inherent characteristic and/or property of the specifically disclosed catalyst.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Further regarding claim 3, it is noted that the fuel cell taught by Nagao is an alkaline fuel cell ([0008]) in which it is well understood in the art that oxygen is reduced in the formation of water in the fuel cell reaction.  
Regarding the limitations “a first step of molecularly adsorbing an oxygen molecule onto the (110) surface; a second step of forming a water molecule by causing (i) the oxygen molecule adsorbed onto the (110) surface and (ii) a proton to react with each other; and a third step of desorbing the water molecule from the (110) surface” and “in the first step, the oxygen molecule is molecularly adsorbed onto an adsorption site on the (110) surface, which adsorption site is present between platinum atoms in a [- 110] direction, which is an in-plane direction, so that (i) a center of gravity of the oxygen molecule is located at the adsorption site and (ii) the oxygen molecule is arranged in the [- 110] direction, which is the in-plane direction; in the second step, in a state in which the oxygen molecule which has been adsorbed onto the (110) surface is adsorbed onto the adsorption site, the oxygen molecule and the proton are caused to react with each other so that the water molecule is formed; in the third step, the water molecule is desorbed from the (110) surface; and in a state in which a drive voltage of the fuel cell is applied, the cathode electrode catalyst is lower in activation barrier for causing a reaction to proceed in the third step, as compared with a catalyst consisting solely of platinum,” it is deemed that they are an inherent characteristic and/or property of the specifically disclosed catalyst.  See the sections of MPEP 2112 cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0200915 A1 (“Goto”) discloses a core-shell type platinum containing catalyst for a fuel cell (Abstract).  The core may be silver ([0161]) and the shell may contain 1 to 4 atomic layers of platinum formed on the surface of the core ([0154]).

Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 12/17/2021, with respect to the combination of Shao, Lopez, and Maoka have been fully considered and are persuasive.  The rejection of claims 1 and 3 under 35 USC 103 as presented in the previous Office action has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of JP 2009-158253 A (“Nagao”).
Applicant’s arguments with respect to unexpected results are moot in view of the rejection under 35 USC 102 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727